                          IN	THE	UNITED	STATES	DISTRICT	COURT	
                         FOR	THE	SOUTHERN	DISTRICT	OF	ILLINOIS	
                                            	
DANIEL	O.	SMITH,	                                 )                             	
	                                                 )	                            	
	      	      	       Plaintiff,	                 )	                            	
	                                                 )	                            	
vs.	                                              )	     Civil	No.	18‐cv‐727‐CJP	
	                                                 )	
                                                  )	
COMMISSIONER	of	SOCIAL	SECURITY,	 	               )	
	                                                 )	
	   	     	      Defendant.	                      )	
	                                                 )	
                                                   	
                                    JUDGMENT	IN	A	CIVIL	CASE	

	      IT	 IS	 ORDERED	 AND	 ADJUDGED	 that,	 pursuant	 to	 an	 Order	 entered	 by	 United	

States	 Magistrate	 Judge	 Clifford	 J.	 Proud	 (Doc.	 31),	 the	 Commissioner’s	 final	 decision	

denying	plaintiff’s	application	for	social	security	benefits	is	REVERSED	and	REMANDED	to	

the	Commissioner	for	rehearing	and	reconsideration	of	the	evidence,	pursuant	to	sentence	

four	of	42	U.S.C.	§	405(g).	 	

	      Judgment	 is	 entered	 in	 favor	 of	 plaintiff	 Daniel	 O.	 Smith	 and	 against	 defendant	

Commissioner	of	Social	Security.	 	 	

	       DATED:	 	 March	1,	2019	
	       	
	
	       	       	     	     	          	     	         MARGARET	M.	ROBERTIE	 	
	       	       	     	     	          	     	         Clerk	of	Court	
	       	       	     	     	          	     	         	
	       	       	     	     	          	     	         BY:	 	 s//Angie	Vehlewald	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	
	       	       	     	     	          	     	         	 	 	 	 	 	 	 	 	 	 	 	 	 Deputy	Clerk	
	
Approved:	
s/	Clifford	J.	Proud	 	
CLIFFORD	J.	PROUD	
U.S.	Magistrate	Judge	 	
